GILBERT, Circuit Judge
(after stating the facts as above). [1] The burden of the appellant’s amended complaint is, in brief, that the appellees insist and assert that the obligation of the city on its bonds to the appellant is less comprehensive than it is in fact, and as it has been adjudged to be by a decision of the state Supreme Court, and that thereby the appellees have impaired the market value of the appellant’s bonds. The relief sought is that the appellees be enjoined from making such claims and assertions as to the construction- and meaning of the contract. A broader aspect is attempted to be given to the amended bill by the allegation that the appellees combined and conspired to induce the city to breach its contract with the appellant; but the allegation adds nothing of substance to what is elsewhere set forth in the bill, for it must be measured by the averments which show specifically what the appellees are charged to have done and threatened to do. When thus measured by the facts alleged, there is nothing in the bill, other than the charge that the appellees brought suit in, the state court against the city and its officers to enjoin action which they alleged would violate the terms of the. contract, and that they assert and insist that- the position which they took in that suit is sustained by the language of the contract.
We find no principle of equity upon which it can be held that an injunction should issue upon such a showing of facts. It is not a suit to remove a cloud upon the title of the appellant, as was the case in Thompson v. Emmett Irrigation District, 227 Fed. 560, 142 C. C. A. 192. The appellant’s title to its bonds is in no way assailed. The facts alleged are not sufficient to bring the case within the equitable jurisdiction to -enjoin vexatious litigation. The rights of the appellees herein have not .been adjudicated in prior proceedings to which they were parties, nor are they pursuing a course which will necessarily result in a multiplicity of suits. Nor has equity jurisdiction on the ground that the acts and assertions of the appellees constitute slander of property. Kidd v. Horry, 28 Fed. 773; American Malting Co. v. Keitel, 209 Fed. 351, 126 C. C. A. 277; Citizens’ Light, H. & P. Co.; v. Montgomery, Light & W. P. Co. (C. C.) 171 Fed. 553; Singer Co. v. Domestic Co., 49 Ga. 70, 15 Am. Rep. 674; Boston Diatite Co. v. Florence Manufacturing Co., 114 Mass. 69, 19 Am. Rep. 310; Covell v. Chadwick, 153 Mass. 263, 26 N. E. 856, 25 Am. St. Rep. 625; Consumers’ Gas Co. v. K. C. Gaslight, etc., Co., 100 Mo. 501, 13 S. W. 874, 18 Am. St. Rep. 563; Marlin Firearms v. Shields, 171 N. Y. 384, 64 N. E. 163, 59 L. R. A. 310.
Decisions of the Supreme Court sustain the proposition that, in the absence of an adequate remedy at law, equity will restrain one who maliciously interferes with a contract between two parties and induces one of them to break it, and that it is not necessary that actual malice, in the sense of personal ill will, shall exist, but that it is sufficient if there be a wanton disregard of the complainant’s rights. Angle v. Chicago, St. P., etc., Ry., 151 U. S. 1, 14 Sup. Ct. 240, 38 L. Ed. 55; Bitterman v. Louisville & Nashville R. R., 207 U. S. 205, 28 Sup. Ct. 91, 52 L. Ed. 171, 12 Ann. Cas. 693; Dr. Miles Medical Co. v. Park & Sons Co., 220 U. S. 373, 31 Sup. Ct. 376, 55 L. Ed. 502. No case is *5found, however, which sustains the right to such relief, unless the interference has been wrongful in a legal sense, or is accompanied, by fraudulent conduct. There is no allegation in the amended bill that the appellees have used coercion, or .have resorted to fraud or the corrupt use of means. All that they are charged with is their effort, by the use of legal means, to compel action by the city in accordance with their contention as to the true meaning of the contract. It is true that they are charged with knowledge of the decision of the Supreme Court in the Twichell Case, but it is not to be assumed that they expect the city and its officers, or the state court, to act in defiance of the final judgment of the Supreme Court of the state. Equity will not enjoin them from asserting, in court or elsewhere, that the construction which, in their complaint in the state court and in their answer to the original bill in the present case, they place upon the contract, is the true construction, thereof, notwithstanding that they may thereby cause depreciation of the market value of the appellant’s property.
[2] The appellant contends that, having instituted its suit (Puget Sound Power & Light Co. v. City of Seattle [D. C.] 271 Fed. 958), to enforce specifically its contract with the city, an injunction should have been granted in the present suit to prevent the appellees from defeating or interfering with the jurisdiction of the court to give that relief—citing, among other cases, the decision of this court in St. Louis Min. & Mill. Co. v. Montana Min: Co. (C. C.) 148 Fed. 450. In that case we held that section 720 of the Revised Statutes (Comp. St. § 1242), which forbids a federal court to grant an injunction to stay proceedings in a state court, does not prevent a federal court from enjoining the party to an action before it from prosecuting a suit in a state court, when such injunction is necessary to protect the federal court’s prior jurisdiction. That doctrine is sustained by Julian v. Central Trust Co., 193 U. S. 93, 24 Sup. Ct. 399, 48 L. Ed. 629; and French v. Hay, 22 Wall. 250, note. 22 L. Ed. 857. But the difficulty in the way of its application here is that the suit brought by the appellees in the state court is prior in time to the suit brought by the appellant to enforce specifically its contract with the city, and it cannot he deemed in any sense an interference with the jurisdiction of the court in that case.
The decree is affirmed.